 [img1.jpg]




Exhibit 10.11



 

May 13, 2008

 

Ms. Tina Vidal

Chief Executive Officer

PACER LOGISTICS, LLC

7759 NW 146th Street,

Miami Lakes, Florida 33016

 

 

Re:

Letter Agreement – Assumption of Obligations

 

Dear Ms. Vidal:

 

Reference is hereby made to that certain Strict Foreclosure and Transfer of
Assets Agreement dated as of May 13, 2008 (the “Agreement”) by and between Pacer
Logistics, LLC, a Florida limited liability company (“Pacer”), Cargo Connection
Logistics Holding, Inc., a Florida corporation (“Cargo”), Cargo Connection
Logistics Corp., a Delaware corporation (“Cargo Connection”).

 

In connection with the Agreement, and in consideration for the transfer and
conveyance of the Foreclosed Collateral (as that term is defined in the
Agreement) to Pacer by Cargo Connection, Cargo and Cargo International, Pacer
hereby agrees that upon the effectiveness of the foreclosure of the assets of
Cargo Connection by Pacer (the “Effective Date”), Pacer shall assume the
following liabilities of Cargo, Cargo Connection and Cargo Connection
Logistics-International, Inc. (“Cargo-International”), and shall use its best
efforts to cause Cargo, Cargo Connection, Cargo International and respective
directors, officers and employees thereof (including Jesse Dobrinsky, Scott
Goodman and John Udell), each of which shall be a third party beneficiary
hereof, to be released from any and all liabilities arising from or relating to,
and to have any collateral provided thereby in connection therewith released:
(i) the obligations to HSBC in connection with the loan dated March 11, 2004 to
Cargo International, including in connection with all collateral provided in
connection therewith; (ii) the obligations pursuant to the SBA loan made in May
2003; (iii) the obligations to Wells Fargo Business Credit pursuant to that
certain Account Transfer Agreement dated November 20, 2007, as amended, and all
related documents;

 

 

 

1

 

Cargo Connection Logistics 600 Bayview Avenue Inwood, NY 11096 Tel: 800-747-0200

 


--------------------------------------------------------------------------------



 

 



 

Sincerely,

 

 

 

CARGO CONNECTION LOGISTICS HOLDING, INC.

 

 

 

 

 

 

 

By:

/s/ Scott Goodman

 

 

Scott Goodman, Chief Financial Officer

 

 

 

CARGO CONNECTION LOGISTICS CORP.

 

 

 

 

 

 

 

By:

/s/ Scott Goodman

 

 

Scott Goodman, Vice President

 

Accepted and agreed as of

 

 

 

the date first above written:

 

 

 

 

 

 

 

 

PACER LOGISTICS, LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tina Vidal

 

 

 

 

Tina Vidal, Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Letter Agreement – Assumption of Obligations

 

 

 

 

 

 

 

 

2

 

Cargo Connection Logistics 600 Bayview Avenue Inwood, NY 11096 Tel: 800-747-0200

 

 

 